Let me begin,
Sir, by congratulating you on your election to the
presidency of the General Assembly, and to voice my full
confidence that the work of this session, under your
leadership, will be crowned with success. I wish also to
express my great appreciation of the way in which your
predecessor, Mr. Didier Opertti, guided the work of the
fifty-third session.
I take this opportunity also to welcome the Republic
of Kiribati, the Republic of Nauru and the Kingdom of
Tonga to the great United Nations family, and to convey to
them our best wishes for the future.
I am pleased to say that this year has been marked
by genuinely positive developments for Albania in the
political, social and economic spheres. Albania has made
progress in strengthening its democratic institutions and
its civil society, in achieving respect for human rights and
freedoms, and in enhancing public order and the rule of
law.
As a new democracy, Albania is tireless in its efforts
to strengthen and consolidate its institutional structures.
There has been tangible progress in bringing about the
independence of the legislative, executive and judicial
branches. At the same time, efforts to coordinate them are
moving forward without in any way affecting their
separate identities.
The Albanian State and Government have given
priority to economic development by promoting free
initiative in the privatization process, principally in
strategically important sectors. We have also made a
continuous effort to formulate and implement modern
legislation that can encourage and support domestic
investment and can channel foreign investment into
especially profitable vital sectors of our economy.
We have every reason to appreciate the beneficial
cooperation between Albania and the World Bank, which
has resulted in the implementation of projects of great
importance to the Albanian economy, and also in their
effective management. We are grateful too for the support
of the International Monetary Fund, whose activities have
made a great contribution to revitalizing my country's finances.


We are well aware that no State can have a healthy
economy or a solid democracy without secure public order,
the rule of law and a strong civil society. Among the
thorniest problems now facing Albanian society and
especially the Albanian State are neutralizing both common
and organized crime and putting an end to corruption in
certain sectors. Great efforts and substantial resources have
been deployed in this area to increase the effectiveness of
the police and other administrative structures engaged in
crime-fighting. I take this opportunity to express my great
appreciation for the assistance provided by the
Multinational Advisory Police Element of the Western
European Union and by a number of individual States, in
particular for the restructuring and training of the Albanian
police and for the provision of logistical equipment.
At the same time, I would like to say that the
Government of Albania, and I myself, attach great
importance to the direct commitment of the United Nations
to the process of disarming the civilian population. I would
like to take this occasion to congratulate Mr. Dhanapala on
his last visit to Albania.
Considering corruption to be an extreme evil and a
serious obstacle to the development of a healthy democracy,
the Albanian Parliament and Government have adopted
tough legislative and administrative measures to deal with
it, establishing specific structures to better uncover and
punish abuse of power in certain corrupt sectors of the
administration and the judiciary.
During previous sessions, Albania has stated — and
we still hold — that the main objective of our strategy is
integration into the Euro-Atlantic structures and into other
global and regional organizations. Our clear objective is to
join the European Union, which we do not doubt for a
moment can be achieved, so the Albanian Government
considers as a fundamental priority raising the level of its
relations with the European Union. I am glad to say that
there has been a qualitative improvement in those relations.
Cooperation has been intensified in various fields, which
bodes well for the signing of an association agreement
fairly soon.
There have also been positive developments in our
rapprochement with the North Atlantic Treaty Organization
(NATO), following the modernization of the Albanian
army, and above all thanks to the unreserved help provided
to the NATO forces during the Kosovo conflict.
I am also happy to note that my country's efforts over
many years to become a member of the World Trade
Organization seem to be about to be crowned with
success.
The work of the current session is taking place while
Kosovo and the entire region are making efforts to heal
the wounds inflicted by the Milosevic regime. The
concerns expressed by the Albanian delegation at the
fifty-third session with regard to the policy of “ethnic
cleansing”, which went as far as genocide, perpetrated by
the Belgrade regime against the Albanian population of
Kosovo, proved well-founded. In the framework of this
chauvinistic policy, the most barbarous crimes were
committed: tens of thousands of Albanians were
massacred, thousands of houses were destroyed or set on
fire, and more than half the population were expelled
from their land and had to go to neighbouring countries,
particularly Albania, Macedonia and Montenegro.
Thousands of other people went into the mountains and
lived in unimaginable conditions in order to escape
certain death. The massacres at Raçak, Peja, Rahovec and
Malishevo, the daily discovery of mass graves containing
children, women, young people and old men and women,
killed by the Serb army, militias and policemen, will
continue to testify to a genocide without precedent on the
threshold of the new millennium.
It is with horror that I condemn the execution of
dozens of eminent Kosovar intellectuals and the
imprisonment of hundreds of others.
The Milosevic regime ignored the warnings of the
international community and its call for an acceptable
resolution of the Kosovo crisis. It arrogantly rejected the
proposals formulated in the Rambouillet agreement by the
Contact Group and increased the repression of the
Albanians in Kosovo, thus endangering peace and security
in the Balkans. In these circumstances, the NATO
countries, legitimately defending the sacred principles of
the United Nations Charter, had to intervene militarily in
order to force Belgrade to withdraw its armed forces from
Kosovo.
We congratulate the international community on
having shown on this occasion unlike the similar situation
in Bosnia, a firm will to condemn the crimes perpetuated
against a defenceless population, take effective measures
to put an end to those crimes and establish peace in the
troubled region of the Balkans.
The whole Albanian nation has expressed its
profound gratitude to NATO, the United States of
America, the United Nations, the Organization for
2


Security and Cooperation in Europe, and all the
international forces which contributed to ending the
humanitarian disaster in Kosovo and re-establishing peace
there. In particular, I pay tribute to the action and the
personal commitment of Mr. Kofi Annan, the Secretary-
General of the United Nations, in the settlement of this
conflict and the ending of the humanitarian crisis.
I also pay special tribute to the International Criminal
Tribunal for the former Yugoslavia for its commitment to
public exposure of the crimes against the Albanian people
of Kosovo and for becoming an interpreter for the whole
Albanian nation in their just request that all those
responsible for crimes against the innocent population be
put in the dock. I call on all countries, especially those in
our region, to cooperate with the Tribunal, as recommended
in Security Council resolutions.
The Albanian State has done everything to ensure that
the conflict in Kosovo is resolved as soon as possible and
peace is re-established in the Balkans. Engaging in intense
political activity, we have striven to ensure that the political
forces in Kosovo adopt a common attitude and accept the
Rambouillet peace plan. The Albanian State, while
committing itself firmly to defending its territorial integrity
and sovereignty, has refused to respond to provocations by
Serb forces at the border. Albania has not fallen for
Milosevic's manoeuvres designed to extend the conflict in
the region.
Despite our great economic and financial difficulties,
Albania has borne the burden of the humanitarian crisis of
the refugees from Kosovo. Half a million Kosovars
deported from their homes have found shelter among their
brothers in Albania. Albanian families opened their doors
to their blood brothers, thereby earning widespread respect
for their generosity. As I recall this period, I would like to
express our deep gratitude for he invaluable assistance
given us by States and international organizations, both
governmental and non-governmental, especially those
working within the United Nations framework. The United
Nations, implementing Security Council resolution 1244
(1999), is today, in the aftermath of the Kosovo crisis,
playing a decisive role. The new civil administration,
composed of representatives of the entire population of
Kosovo, is almost in place, with the help in particular of
the United Nations, the European Union and the OSCE; it
is working feverishly in the edification, democratization and
strengthening of a multi-ethnic civil society, with respect
for human rights and a framework of institutions imbued by
that respect.
KFOR is carrying out the difficult task of preserving
stability and the fragile peace in the Kosovo region. I take
this opportunity to thank the Special Representative of the
Secretary-General, Mr. Bernard Kouchner, for his efforts
to attain the established objectives. I am confident that the
United Nations and the organizations supporting it will
continue their action so as to eliminate all negative factors
that might compromise a secure and complete peace and
the future of the Kosovo region. We support the efforts of
all the international and Kosovar political forces to ensure
peaceful coexistence between Albanians and the ethnic
minorities in Kosovo. We express our wish and
conviction that these efforts, based on Security Council
resolution 1244 (1999), will be crowned with success.
The end of the conflict in the Kosovo region and the
concern of the international community to transform the
Balkans from the powder keg it has been into a region of
peace and stability have given the countries in our region
a historic opportunity to achieve development, prosperity
and democratization. We have resolved not to miss that
opportunity. First and foremost, our societies must
abandon their archaic chauvinistic mindset, which has
been the sources of division and hatred and which should
no longer outweigh the desire for unity, friendship and
cooperation among peoples.
We must struggle towards and succeed in
quarantining all policies that encourage hatred and ethnic
divisions, because such anachronistic policies have been
the source of human catastrophes and remain one of the
main causes of the destabilization of our region and the
delay in our economic development.
Our countries share common interests in the
strategic, economic and security spheres. In this regard,
we want to become integrated into powerful structures
such as the European Union and the North Atlantic Treaty
Organization (NATO). But it would not be realistic to
think we will easily attain this objective. We fully realize
that we are at the initial stage of this process. Thus we
believe that all the countries of the region should
coordinate their efforts in order to become — all together,
not separately — integrated into those structures.
The Stability Pact on South-Eastern Europe is the
fundamental document for the consolidation of democratic
values, for economic growth and for the strengthening of
security in our region. I take this opportunity to salute the
full support provided to this initiative by the countries of
our region at the Cologne and Sarajevo meetings. The
State and the Government of Albania support all efforts
3


that have been undertaken within the political boundaries of
the former Yugoslavia to promote democracy and the
process of integration in the region. We welcome all
democratic developments in Serbia, the consequence of
which should be to remove from power the political group
responsible for the crimes committed in the former
Yugoslavia and to eliminate the chauvinistic mindset that
encourages war. Such a mindset is no longer acceptable in
civilized Europe.
The Albanian Government is adopting measures with
a view to attaining the objectives of the Stability Pact. The
immediate objectives include various ideas and concrete
proposals aimed at the development of economic relations
with the countries in the region, the creation of inter-Balkan
institutions to monitor respect for human rights and the
strengthening of security measures. The Albanian State
expects that in the near future the Balkans will become a
democratic region with an economy intended to reach the
level of those of the developed countries, a region that
respects human rights, in accordance with advanced
European and global standards. We believe that because of
the damage suffered during the conflicts in the former
Yugoslavia, and particularly in Kosovo, Albania deserves
preferential treatment within the framework of the Stability
Pact.
As far as we are concerned, the free circulation of
people, ideas, capital and goods — a Balkan mini-
Schengen — is the precondition for a rapid development of
the economy, social life and democracy of our region. A
democratic Balkans is unimaginable if our countries build
walls in order to prevent the free circulation of people.
Reciprocal free movement would contribute greatly to
bringing people together and to cultural exchanges and,
thereby, to the elimination of the hatred and inter-ethnic
conflicts that up till now have so cruelly shaken this part of
Europe.
Albania appreciates the role currently being played by
the European Union, the United States of America and
other countries in the framework of these positive
developments. It hopes that this interest in the development
and democratization of the region will persist with the same
level of commitment and the same intensity.
While attaching priority to the problems of our region,
the State and the Government of Albania have been
and continue to remain attentive to developments in other
parts of the world. We welcome the progress in the peace
process in the Middle East and Northern Ireland. For my
part, I would like to express the fervent hope that these
processes prove irreversible.
We appreciate the role played by the United Nations
in organizing the referendum on the future of East Timor.
We hope the most recent agreements and resolutions, with
the international presence, in particular that of the United
Nations, will lead to the stabilization of the situation in
that country as soon as possible.
Given the ever-growing importance of multilateral
international cooperation, Albania intends to become an
ever more active Member of the United Nations and of
other international organizations, in order to be able to
better contribute to safeguarding peace throughout the
world. Albania salutes the efforts of the United Nations
to continue to strengthen its role in resolving the acute
problems facing humanity today in the political, economic
and humanitarian spheres. I take this opportunity to
express my great appreciation for the action of the
Secretary-General, Mr. Kofi Annan, aimed at reforming
and reviving the Organization.
In connection with this reform, Albania is in favour
of the democratization and strengthening of the Security
Council so that it better reflects new international realities
and has more transparent procedures and working
methods and a simplified decision-making process. We
support the financial and budgetary reform of the United
Nations, the objective of which is better management of
financial resources and, thus, the increased effectiveness
of United Nations programmes and projects.
Allow me to express once again to you,
Mr. President, and to all the delegations present here my
fervent wish that this session of the Assembly will meet
with success in advancing global peace, stability and
prosperity.






